Citation Nr: 1424068	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-20 754	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, including as due to service-connected traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined, in pertinent part, that, as new and material evidence had not been received, the Veteran's previously denied claim of service connection for a left knee disability, including as due to service-connected traumatic arthritis of the right knee, would not be reopened.  A Travel Board hearing was held at the RO in September 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, because the Veteran currently lives within the jurisdiction of the RO in Jackson, Mississippi, that facility has jurisdiction in this appeal.

In February 2012, the Board reopened the Veteran's previously denied claim of service connection for a left knee disability, including as due to service-connected traumatic arthritis of the right knee, and remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In June 2013, the Board denied, in pertinent part, the Veteran's claim of service connection for a left knee disability, including as due to service-connected traumatic arthritis of the right knee.  The Veteran, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in November 2013 and requested that the Court vacate and remand that part of the Board's June 2013 decision which denied the Veteran's service connection claim for a left knee disability, including as due to service-connected traumatic arthritis of the right knee.  The Court granted the Joint Motion in a December 2013 Order.

Unfortunately, although the Board regrets any additional delay caused by this REMAND, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Jackson, Mississippi).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a left knee disability during active service.  He alternatively contends that his service-connected traumatic arthritis of the right knee caused or contributed to his current left knee disability.  Having reviewed the record evidence, and because the Board is bound by the Court's December 2013 Order granting the November 2013 Joint Motion, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

Both parties to the Joint Motion contended that the Board had committed error in its June 2013 decision when it concluded, without further support in its decision, that the Veteran had failed to report for VA examination in February 2012 which had been scheduled for the purpose of determining the nature and etiology of his left knee disability, including as due to service-connected traumatic arthritis of the right knee.  Both parties also contended it was error for the Board to conclude that VA had satisfied its duty to assist the Veteran.  See Joint Motion dated November 20, 2013, at pp. 2-4.  A review of the claims file shows that a VA examination request was initiated on February 11, 2012, and subsequently cancelled 11 days later on February 22, 2012, when the Veteran failed to report for this examination.  As both parties noted in the Joint Motion, the VA examination request prepared on February 11, 2012, required that the VA examination notice letter sent to the Veteran be placed in the claims file.  Id., at pp. 3.  There is no copy of the VA examination notice letter for the February 11, 2012, VA examination currently in the claims file.  The Board notes that it is bound by the Court's December 2013 Order granting the November 2013 Joint Motion.  Thus, on remand, the AOJ (in this case, the RO in Jackson, Mississippi) should conduct a one-time search for the Veteran's VA examination notification letter for the examination requested on February 11, 2012, and, if this notification letter is located, it must be associated with the claims file.  The AOJ then must reschedule the Veteran for appropriate examination to determine the current nature and etiology of his left knee disability and a copy of any notification letter sent to the Veteran regarding this rescheduled examination must be included in the claims file.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.

Both parties to the Joint Motion also contended that the Board had committed error in its June 2013 decision when it concluded that all available medical records had been associated with the Veteran's claims file.  Id., at pp. 3-4.  Both parties noted that, although the Veteran had testified before the Board in September 2011 that he continued receiving medical treatment at the VA Medical Center in Jackson, Mississippi, in 2011, there were no records dated since 2010 associated with his claims file.  Id.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board again notes that it is bound by the Court's December 2013 Order granting the November 2013 Joint Motion.  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a one-time search of the RO's files for the VA examination notification letter sent to the Veteran regarding the VA examination scheduled on February 11, 2012.  All efforts to obtain this notification letter should be noted in the claims file.  If this notification letter cannot be located, this fact should be noted in the claims file.

If this notification letter is located following a one-time search of the RO's files, then the RO should determine if the VA examination requested on February 11, 2012, was scheduled properly and whether the Veteran received notice of this examination.  A copy of any RO determination should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a left knee disability since his separation from active service.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already, to include any records dated since January 1, 2010, from the VA Medical Center in Jackson, Mississippi.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The VA examiner is asked to identify any left knee disability/ies currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected traumatic arthritis of the right knee caused or aggravated (permanently worsened) a left knee disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that he incurred a left knee disability during active service.  The examiner also is advised that the Veteran alternatively contends that his service-connected traumatic arthritis of the right knee caused or aggravated (permanently worsened) his current left knee disability.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file.  A copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, must be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

